Wheeler, Ch. J.,
(dissenting.) I do not think the judgment should be reversed, and the cause remanded for a new trial, on account of the misdirection of the judge. We have decided in another case (Carlton et al. v. Baldwin, infra 724,) upon the same facts, that the jury could not legally have rendered a different verdict, from that which they have rendered in this case. And it has been the constant practice of this court, to refuse to reverse and remand for a new trial, where it is manifest the result must be the same upon another trial. That this is in accordance with the practice of other courts, will be seen by consulting the numerous authorities collected in Graham & Waterman on New Trials, chap. 10, tit. Misdirection of Judge. “The remedial interposition of courts in granting new trials, is “wholly for the benefit of parties, and not to compel the good “conduct of the judges.” A mere theoretical error of the court, is not good ground of reversal.
The effect of reversal in such case, would be to create additional costs, put the parties to great expense and trouble, and occupy the time of the court below in another trial, merely to correct theoretical errors that exerted no practical influence on the issue of the cause. (Ibid. Price v. Evans, 4 B. Monr. Rep. 386 ; Duckett v. Crider, 11 Id. 188; Ingraham v. South Carolina Ins. Co., 3 Brev. Rep. 522; 3 Wend. Rep. 348.)
Litigation is an evil, and the courts will not needlessly protract it by granting new trials, when it is manifest no practical benefit can result to the parties. As the result must have been the same, under a correct charge upon the law, and no benefit can result from a new trial, the error in the charge becomes immaterial, and my opinion therefore is, that the judgment should be affirmed.